              ÿ¡¡¢¢£¤¤ÿÿÿ¥¦§¨©ªÿ«ÿÿÿ¬­®¯ÿ°±°ÿÿÿ£²ÿÿ¦³ÿ
              Case 1:20-cv-08877-PGG Document 16 Filed 02/05/21 Page 1 of 1

ÿ
                                                                                                       234567ÿ9ÿ 757ÿ
                                                                                                             ÿÿÿ
                                                                                                      !"#ÿ
                                                                                                                         ÿ
                                                                                         $%ÿ&'()ÿÿÿÿ*++ÿ,-%.#/ÿ01/ÿ
                                                                                               23ÿ4#56ÿ23ÿ4#5ÿÿ&))''ÿ
                                                                                         78ÿ'&'ÿ9&9ÿ&&&)ÿÿ:8ÿ'&'ÿ9;9ÿ)&'(ÿ
                                                                                                                6<=>?@3ÿ
ÿ
ÿ                                                                   MEMO ENDORSED:
                                           ABCDEFDGÿHIÿJKJLÿ The         application is granted. The
ÿ                                                                   conference  scheduled for
ÿ                                                                   February 11, 2021 is adjourned
MNONDFCPBÿQFEPÿRSÿRFDTBUVBÿ                                         to March 11, 2021 at 9:45 a.m.
WOXYBTÿZYFYB[ÿ\X[YDX]Yÿ^NEDYÿ
ÿÿZNEYVBDOÿ\X[YDX]YÿN_ÿ̀BaÿbNDcÿÿ
HKÿANPBGÿZdEFDBIÿeNNfÿJJKHÿÿ
`BaÿbNDcIÿ̀BaÿbNDcÿLKKKgÿÿ
QVNOBhÿiJLJjÿkKlmKJJHÿ
ÿ
ÿ                                                                     Dated: February 5, 2021
eBhÿ nopqroÿtuvwxryvz{wÿ|w}zr~ÿtuyÿ{ÿzzvrooÿtpxvw}~ÿtuyÿ
         ^F[Bÿ̀NSÿLhJKm]mKkkggmQRRÿ
\BFDÿETBÿRFDTBUVBhÿ
         ÿDBUDB[BOYÿUPFXOYX__ÿRPNCFPÿOYBDF]YXBÿBTXFIÿO]SÿXOÿYVBÿFCNBmDB_BDBO]BTÿF]YXNOSÿÿÿaDXYBÿ
NXOYPGÿaXYVÿ]NEO[BPÿ_NDÿTB_BOTFOYÿ\XXYFPPGÿfUNDYBTIÿO]SÿYNÿDB[UB]Y_EPPGÿDBdEB[YÿYVFYÿYVBÿOXYXFPÿ
QDBYDXFPÿ^NO_BDBO]Bÿ[]VBTEPBTÿ_NDÿABCDEFDGÿLLIÿJKJLIÿFYÿLLÿFSfSÿCBÿFTNEDOBTÿ_NDÿKÿTFG[SÿÿVBÿ
UFDYXB[ÿFDBÿ]EDDBOYPGÿBOFBTÿXOÿ[BYYPBfBOYÿTX[]E[[XNO[ÿFOTÿaNEPTÿUDB_BDÿYNÿ_N]E[ÿNOÿFÿUNYBOYXFPÿ
DB[NPEYXNOÿN_ÿYVX[ÿfFYYBDÿTEDXOÿYVX[ÿYXfBSÿVX[ÿX[ÿYVBÿUFDYXB[ÿ_XD[YÿDBdEB[Yÿ_NDÿFOÿFTNEDOfBOYÿN_ÿ
YVBÿOXYXFPÿQDBYDXFPÿ^NO_BDBO]BSÿ
                                               BDGÿYDEPGÿGNED[Iÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ   ÿ                                  ÿ
                                                                N[VEFÿSÿCDFVFfÿ
                                                                puwoÿpxÿnopqroÿtuvwxryvz{wÿ|w}zr~ÿtuyÿ
                                                                ÿ
^]hÿÿ PPÿ^NEO[BPÿN_ÿeB]NDTÿiXFÿ^Ajÿ

ÿ
ÿ
ÿ
ÿ
